FILED
                            NOT FOR PUBLICATION                             OCT 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30386

               Plaintiff - Appellee,             D.C. No. 1:08-cr-00150-RFC

  v.
                                                 MEMORANDUM *
VICKIE DIANE BECKER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Montana
                  Richard F. Cebull, Chief District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Vickie Diane Becker appeals from her 72-month sentence imposed

following her guilty-plea convictions for bank fraud, in violation of 18 U.S.C.

§ 1344, and money laundering, in violation of 18 U.S.C. § 1957. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Becker contends that her sentence is substantively unreasonable because it

was greater than necessary to accomplish the purposes of sentencing when

considered in light of the significant mitigating factors she presented. The district

court did not procedurally err, and the sentence is substantively reasonable in light

of the 18 U.S.C. § 3553(a) factors and the totality of the circumstances. See Gall v.

United States, 552 U.S. 38, 51 (2007); see also United States v. Carty, 520 F.3d

984, 991-93 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                    09-30386